MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),                                    FILED
      this Memorandum Decision shall not be                                Jan 16 2019, 10:15 am
      regarded as precedent or cited before any
                                                                                CLERK
      court except for the purpose of establishing                          Indiana Supreme Court
                                                                               Court of Appeals
      the defense of res judicata, collateral                                    and Tax Court

      estoppel, or the law of the case.


      APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEE
      James H. Higgason, Jr.                                   Curtis T. Hill, Jr.
      Pendleton, Indiana                                       Attorney General of Indiana
                                                               Aaron T. Craft
                                                               Deputy Attorney General
                                                               Indianapolis, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      James H. Higgason, Jr.,                                  January 16, 2019
      Appellant-Plaintiff,                                     Court of Appeals Case No.
                                                               18A-SC-1785
              v.                                               Appeal from the Miami Superior
                                                               Court
      Indiana Department of                                    The Honorable J. David Grund,
      Correction,                                              Judge
      Appellee-Defendant                                       Trial Court Cause No.
                                                               52D01-1605-SC-317



      Vaidik, Chief Judge.


[1]   In May 2016, James Higgason Jr. filed a pro se small-claims action against the

      Indiana Department of Correction seeking $533.47 in damages. The small-


      Court of Appeals of Indiana | Memorandum Decision 18A-SC-1785 | January 16, 2019              Page 1 of 3
      claims court entered judgment for Higgason in the amount of $8.50.

      Appellant’s App. Vol. II p. 16. Higgason then filed a “Notice of Appeal” in the

      trial court, not this Court. Id. at 14; see Ind. Appellate Rule 9(A). More than

      thirty days after the small-claims court’s judgment, Higgason filed a “Belated

      Notice of Appeal” in this Court, arguing that he diligently pursued his appellate

      rights because he timely filed a notice of appeal, just in the wrong court, and

      that as a pro se litigant he should be held to a lesser standard. We denied

      Higgason’s “Belated Notice of Appeal” and dismissed the case with prejudice.

      Higgason filed a transfer petition, which our Supreme Court denied.


[2]   Undeterred, Higgason returned to the trial court and filed a “Petition for

      Permission to File a Belated Notice of Appeal,” which the trial court denied

      because “there is no available remedy herein.” Appellant’s App. Vol. II p. 20.

      Higgason now appeals the trial court’s denial of his petition.


[3]   To the extent Higgason argues that this Court should exercise its discretion and

      allow him to file the notice of appeal even though it was late, see In re D.J., 68
N.E.3d 574 (Ind. 2017); In re O.R., 16 N.E.3d 965 (Ind. 2014), he has already

      made that argument to this Court and lost. And to the extent Higgason argues

      that there is another path to this Court and that the trial court erred by not

      allowing him to file a belated notice of appeal, the trial court was correct in

      finding that there is no such mechanism in civil cases. That is, although

      Indiana Post-Conviction Rule 2(1) allows a defendant “convicted after a trial or

      plea of guilty” to petition the trial court for permission to file a belated notice of

      appeal, there is no analog for civil cases. We therefore affirm the trial court.

      Court of Appeals of Indiana | Memorandum Decision 18A-SC-1785 | January 16, 2019   Page 2 of 3
[4]   Affirmed.


      Mathias, J., and Crone, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 18A-SC-1785 | January 16, 2019   Page 3 of 3